MEMORANDUM **
Jianlin Zhang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Aruta v. INS, 80 F.3d 1389, 1393 (9th Cir.1996), and we deny the petition in part and dismiss in part.
Assuming credibility, substantial evidence supports the IJ’s finding that Zhang failed to establish that he was persecuted on account of a protected ground because he failed to show that he was held responsible for the oil spill because of his anti-Communist views. See Kozulin v. INS, 218 F.3d 1112, 1116 (9th Cir.2000). In addition, substantial evidence supports *636the IJ’s finding that Zhang failed to establish that he possessed a well-founded fear of persecution on account of a protected ground because “[pjersons avoiding lawful prosecution for common crimes are not ordinarily deemed refugees.” Chanco v. INS, 82 F.3d 298, 301 (9th Cir.1996) (citing Abedini v. INS, 971 F.2d 188, 191 (9th Cir.1992)).
Because Zhang failed to satisfy the lower standard of proof for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See Prasad, v. INS, 47 F.3d 336, 340 (9th Cir.1995).
Because Zhang faded to exhaust his CAT claim before the BIA, this court lacks jurisdiction to review it. See Vargas v. U.S. Department of Immigration and Naturalization, 831 F.2d 906, 907-08 (9th Cir.1987).
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.